Earl Warren: Number 75, United States of America versus Schneers Atlanta Incorporated. Mr. Slade.
Samuel D. Slade: Mr. Chief Justice, may it please the Court. This case here on certiorari to the Fifth Circuit Court of Appeals presents a question with regard to the continuing exclusive jurisdiction of the Emergency Court of Appeals over questions involving the validity of price control regulations. As the Court knows, the price control program during the Korean War Trade was contained entitled for of the Defense Production Act of 1950, which terminated on April 30, 1953. Now, prior to that termination, whether there was an enforcement proceeding brought civil or criminal, the Emergency Court of Appeals had exclusive jurisdiction over any question which might arise as to the validity of the price regulation involved. The question here is this, whether the termination on April 30, 1953 of the period of active control served to destroy the exclusive jurisdiction of Emergency Court of Appeals over validity questions and simultaneously give rise to a District Court jurisdiction over these questions. The -- that is the District Court in which the enforcement proceedings were pending of the facts in this case are very sparse. The United States filed a civil enforcement suit against Schneers Atlanta on February 19, 1953. In March, an answer was filed which raised an issue as to the validity of the price regulation involved. In February 1954, Schneers moved the summary judgment substantive issue having them framed by affidavits and in all argument on that motion contended that the termination of Title 4 of the 1950 Act on April 30th, 1953 had brought the exclusive jurisdiction, the Emergency Court to an end and that thereafter the District Court, in the enforcement case could pass on the question of validity. The district judge rejected this contention by an order of opinion on September 14, 1954 which is at page 25 of the record, and he held that the Emergency Court of Appeals continued to exercise exclusive jurisdiction over questions of validity, which might arise during the course of these enforcement proceedings. Subsequently, a judgment was added for the United States and then agreed of not with the reservation of it and I quote, "Any right" that Schneers might have to seek administrative review, review in the Emergency Court of Appeals or to take an appeal to the court below. Schneers in fact sought to have the Emergency Court of Appeals pass on the question of validity which had been raised, but the complaint was dismissed of one of jurisdiction. It was filed out of time by a very short margin, but that Court is under a statutory 30-day limitation. In other words, the complaint ancillary to a District Court enforcement proceeding must be filed in the Emergency Court of Appeals within 30 days of the time permission to grant -- to file a complaint if granted.
Felix Frankfurter: You said “if,” Mr. Slade. What is the present status in that Court fully apart from this case?
Samuel D. Slade: The Emergency Court of Appeals? It exists, Mr. Justice Frankfurter. And we have --
Felix Frankfurter: (Inaudible)
Samuel D. Slade: No, we have litigation pending which may call upon it to act, part of the jury. I think at the present time as shown by the last report, they only have one case pending that has been less activity in that Court in the --
Felix Frankfurter: Are there any sort of that hanging over them or are they -- it's going on until somebody stops it, there's nobody stopping it.
Samuel D. Slade: Well, it takes a long time to liquidate the enforcement program. It took well on into the 1950s to -- to carry out the 1942 program in the enforcement phase. We still have some of those cases.
Speaker: Does this mean that you prevail on this case as -- that means you're entitled. The Government is entitled to succeed in the enforcement proceeding, isn't that the defense of invalidity can't be raised? That's the practical --
Samuel D. Slade: That's right.
Speaker: -- situation in here.
Felix Frankfurter: And -- and this is the brink of this decision in all questions that are gathered for had to be brought before the Emergency Court that -- that too?
Samuel D. Slade: This -- we contend that all questions as to which exclusive jurisdiction was vested in the Emergency Court by Congress remain there. During the post-control enforcement period, there's always a timeline of course between the act of period to control and the mopping up of the enforcement litigation.
Felix Frankfurter: Well, if this is -- if the -- this decision is brought, this decision calls for reversion, then the litigation before the Emergency Court will be correspondingly modified, is that right?
Samuel D. Slade: No.
Felix Frankfurter: What?
Samuel D. Slade: If the decision --
Felix Frankfurter: I don't understand it, much applied to what it now has.
Samuel D. Slade: Well, only to the extent that complaints are filed with an ancillary depending enforcement suits and that can't be done of course.
Felix Frankfurter: I didn't quite follow.
Samuel D. Slade: Most -- we have enforcement proceedings pending in Court, for example all the slaughtering cases.
Felix Frankfurter: Yes.
Samuel D. Slade: If after judgment in those cases, the defendant after an adverse decision across that Court for permission to file a complaint in the Emergency Court on the validity question, that complaint can now be filed.
Felix Frankfurter: But the -- am I wrong in thinking that putting up for litigation involves validity question.
Samuel D. Slade: Yes, and -- as I was showing, it's for this reason that we contend that the Emergency Court continues to have the exclusive jurisdiction. As I say, the effort here to go to the Emergency Court was unfortunately out of time, the time of statutory. So therefore, the appeal to the court below was taken in a single point on appeal in the record 28 was whether the District Court now had jurisdiction to pass on the validity question. Now, the opinion below agreed with this contention of course, conceded that prior to the termination of the act of control program, exclusive jurisdiction was in the Emergency Court and put as the decisive question whether the general saving statute which I will refer to in a moment continued those portions of Title 4 creating the Emergency Court giving an exclusive jurisdiction so as to continue that exclusive jurisdiction after the termination of Title 4. And it held that the general savings statute did not so suffice and the way that it arrived to this result was this. It applied decisions of this Court such as the Bruner case and the Hallowell case which dealt with the situation where Congress affirmatively sought to destroy or reduce a tribunal jurisdiction. In those cases, this Court had held the general savings statute had no applicability. The court below did not hold apposite here decisions of this Court such as the De la Rama case in which after a combined substantive and procedural program such as the price control program, program terminates. It is a clear intention of Congress to keep alive accrued violations, accrued rights and merely cut off future rights and violations. In such cases, this Court has held that whatever remedy, Congress has found particularly appropriate to the passed rights, violations continues under the general savings statute. Now, we think that it's the De la Rama type of situation that we have here and that case should've controlled. We think we have here as the Court knows, the whole complex scheme of price control contained in Title 4, the 1950 Act, in which Congress has selected as a central feature of that whole scheme, but the fact that one tribunal and one tribunal only shall pass on questions of validity of price regulations. That is the Emergency Court of Appeals. The Section, Section 408 (c) is contained in our brief in section -- at page 8, and it reenacts a statutory plan that full of Title 4 does, statutory plan that was developed and refined throughout the World War II period in which it was consciously reenacted in 1950 to meet the needs of the Korean period as this Court has recognized in the Grand Central case in unanimous decision that Congress very deliberately considered and readopted the 1942 scheme to meet the needs of the 1950 period. Now, as --
Felix Frankfurter: Can I get the practical effect of this? I mean, in what country? Does this mean that the validity of the regulation sought to be enforced of all this -- there's a large network of (Inaudible) case that I have to write and meet these, all of --
Samuel D. Slade: Yes.
Felix Frankfurter: -- countless network of complicated, the regulation under the validity of the fact now has to be decided in any particular District Court with importance, is that right?
Samuel D. Slade: That would be the consequence of the decision below.
Felix Frankfurter: That -- that's what I'm talking about.
Samuel D. Slade: Yes. That's its consequence of the decision below. And -- and if I may take that, what seems to be the core of this case right now, we think it's crystal clear from the outset of this legislation in 1940 and 1941 running right on through the 1950 Korean War period. That Congress has adopted the Emergency Court exclusive jurisdiction system for a consistent set of reasons and has consistently rejected every attempt to vest contract jurisdiction over validity questions in the various District and State Courts. And the reason is signed and we've set them up on our brief later on at -- at length. They're always the same. They wanted uniformity of decision, avoiding multiplicity of decision on all these complex questions that might arise. They wanted these decisions made by a deeply skilled tribunal. That certainly is the Emergency Court of Appeals in these matters, which could give skilled and expeditious handling to the problems as they came up. Congress has again and again said, "We do not wish to throw to the many courts the kind of questions that comes up in validity cases or we will have a multiplicity of decision. We can do nothing but result in confusion." And this Court has in fact in the Yates case recognized this as a primary purpose of the Emergency Court. Now, as the court below suggested, there --
William J. Brennan, Jr.: Well, now, after that -- then they -- they stopped that jurisdiction with certain reservations, didn't they?
Samuel D. Slade: No. What happened was that even the Emergency Court of Appeals, at the outset of this 1950 program and the 1942 program was denied the power of interlocutory injunction. In this 1950 program and 1952, that restriction was relaxed and the Emergency Court of Appeals was given the power of interlocutory injunction which is some indication that when the immediate keep was over and the program matured and gone under way, urgency was not all. Uniformity of decision by a skilled tribunal became a primary consideration. And even in giving that tribunal the power to interlock -- to issue interlocutory injunctions, the Congress reaffirmed that the central purpose of the Emergency Court of Appeals in the whole price control scheme was to avoid confusion and multiplicity of decision in both initial administration of the program and in the fairness and uniformity of enforcement under it. Now, we have set forth in our brief, pages 24, 25, 35 and in Appendix C starting on page 47, a host of references and including the numerous occasions on which efforts were made, very contentious and carefully considered criticisms were made to this exclusive jurisdiction feature. And again and again, it was dissent to the majority of both Houses of Congress that this aspect of Title 4 and its predecessor legislation was crucial to the functioning of the price control program. As with this background, then that we come to the two saving statues which -- either of which with a sufficed and do sufficed in this case to preserve the exclusive jurisdiction in the Emergency Court of Appeals. In 19 --
William J. Brennan, Jr.: The -- the Defense Production Act was terminated by then?
Samuel D. Slade: The -- it came to an end on April 30, 1953.
William J. Brennan, Jr.: And did that Act say anything about the Emergency Court of Appeals?
Samuel D. Slade: Oh, that Title 4 of the Defense Production Act is the title --
William J. Brennan, Jr.: Did the termination say anything about it?
Samuel D. Slade: Oh, no. It just suspended. Title 4 was just suspended on an earlier day for executive order and by its -- by its own terms. It terminated on April 30, 1953. Now, there was no suggestion that anything was specifically terminated. That's not shown in the moment. This Court has held in Allen against Grand Central that there is nothing in the 1950 legislation either expressly or by implication which is in any way inconsistent with the policy of the general savings statute. We think as a matter of fact, that's controlling. But first, I should like to turn to the specific savings provision of the 1950 legislation itself which is Section 706 (b) and set forth in our brief at page 11 and 12, and I don't think I haven't talked about this. Now, that Section says that the termination of the authority under the statute shall not operate to defeat any suit, action or prosecution whether that therefore or thereafter permits with respect to any right, liability or offense committed prior to the termination date. And we argued technically on our brief that on this language alone, the decision below is wrong. To hold that a new jurisdiction arises over validity questions in the District Court which had not existed there, the foreword in the language of the savings provision permit the defeat of the enforcement case in a manner not clear or possible during the interlocutory program. Again, the decision below creating jurisdiction over invalidity questions in the District Court would completely defeat the ancillary suit in the Emergency Court of Appeals which has also been held by the Emergency Court of Appeals itself to be a suit with -- with respect to a liability incurred under the Act by its termination. And on this basis and others, the first Ninth -- Tenth Circuit Court of Appeals as well as the Emergency Court of Appeals itself has held that Section 706 (b) suffices to continue the exclusive jurisdiction of the Emergency Court of Appeals in connection with enforcement proceedings after April 30, 1953. Now, there was as I said this Court has noted and it is well recognized that the whole 1950 program was based, consciously based on the 1942 legislation in the administration of that whole enormous program. The 1942 Act contained a special savings provision, and this Court held in Woods against Hill that the termination of the 1942 Price Control Act did not divest, the -- the Emergency Court of Appeals of its exclusive jurisdiction over validity questions in connection with pending enforcement suits after the termination of the act of control period. Now, there are minor differences and we think they are minor in language between the savings provision 706 (b) set forth in the brief here in the 1950 Act, and the savings language of the 1942 Act which is set forth on page 21 of our brief. But even if some significance would've been attached to the difference in terminology, it's -- it's really quite unimportant here because this Court has already held that there is nothing including Section 706 (b) in the 1950 Act, which is inconsistent with the general saving statute set forth in our brief at page 28. Now, this Court then has held that the general savings statute applies. That statute says on its face that the exploration of a temporary statute such as this shall not have the effect to release or extinguish any penalty, liability or forfeiture incurred under such statute unless the temporary statute shall so expressly provide and that said statute shall be treated as remaining in full force in effect for the purpose of sustaining the subsequent, the post-controlling enforcement action or suit. As I say, this Court held in Allen against Grand Central that whatever significance be attached to the specific savings language of the 1950 Act, it was not any indication by Congress either expressed or implied that the general savings statute did not apply. And if the general saving statute does apply, then the statute is preserved, namely, Title 4 for the purpose of reaching accrued violations. And if Title 4 is preserved, then the whole Emergency Court set up is necessarily preserved for the purposes of sustaining that suit. And that is precisely what this Court held in Woods against Hill under the savings provision of the 1942 legislation which is identical with this general saving statute. Finally, and I think these two was held in Grand Central, but if there were no Grand Central case, we think that the decision of this Court, unanimous decision of this Court in the De la Rama case would control. We quote it quite copiously from that case at pages 30 and 31 of our brief and it makes this point which I suggested at the outset. This is no mere jurisdictional statute. This statute in the opinion of Congress is an integral part of the whole price control program where mere jurisdictional statutes were involved and Congress wishes to deprive or destroy the jurisdiction part of the tribunal of it, it does so affirmative. No rights are involved. No rights are involved to be preserved and the general saving statute has no application in such a situation, but that is not this case as De la Rama case points out. This is the situation where the right or liability to be preserved and reached in an enforcement proceeding is inextricably tied up with this remedy which Congress has selected as particularly appropriate and that to save the right which must be done concededly, court below so conceded without preserving the particular remedy affix of that would be the less -- due less than to carry out the intent of Congress. And I think that in the Allen case, this Court has really held that in substance. They're not the price control regulation to involve that the wave stabilization is regulation. It's the same thing, a special technique for reaching way stabilization violations which was held to be preserved by the general saving statute after the exploration of the substantive control period in April, 1953. If I may, I'd like to reserve --
Earl Warren: Very well.